243 P.3d 138 (2010)
238 Or. App. 752
In the Matter of H.E., a Child.
DEPARTMENT OF HUMAN SERVICES, Petitioner-Respondent,
v.
A.E., Appellant.
09192J; Petition Number 09192J01; A145662.
Court of Appeals of Oregon.
Submitted October 11, 2010.
Decided November 17, 2010.
James A. Palmer, filed the brief for appellant.
John R. Kroger, Attorney General, Mary H. Williams, Solicitor General, and Greg Rios, Assistant Attorney General, filed the brief for respondent.
Before SCHUMAN, Presiding Judge, and WOLLHEIM, Judge, and ROSENBLUM, Judge.
PER CURIAM.
Mother appeals a permanency judgment changing the case plan from reunification to adoption. She argues, among other contentions, that the juvenile court erred in failing to make and include in the judgment the statutorily required findings. ORS 419B.449(2); ORS 419B.476(2), (5). The *139 state concedes that the judgment is deficient and should be remanded in order for the juvenile court to include the required findings and determinations. See State ex rel. Juv. Dept. v. J.F.B., 230 Or.App. 106, 115, 214 P.3d 827 (2009) (remanding for juvenile court to enter judgments that comply with ORS 419B.476). We agree with and accept the state's concession. Given our remand, we do not reach the other issues mother raises on appeal. See J.F.B., 230 Or.App. at 118, 214 P.3d 827 ("The other issues raised by mother on appeal are premature at this time.").
Reversed and remanded.